DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 17, 22, and 24-27  have been cancelled.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 06/28/2022. Claims 13-16, 18-21, and 23 are presently pending and are presented for examination.

Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
5.	Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
Applicant argued that Gao is completely silent with respect to a “base sequence” having “a first cyclic shift which is a function of an index of the first RB” and “a second cyclic shift which is a function of an index of the second RB, wherein the first cyclic shift is different than the second cyclic shift”.
Examiner respectfully disagrees. Gao teaches four sets resources for terminal 1 to 8: the first set of resources contains {CS index=0, RB index =0, OCC sequence (base sequence)  index=0}; the second set of resources contains {CS index=2, RB index =0, OCC sequence (base sequence) index=0}; the third set of resources contains {CS index=4, RB index =0, OCC sequence (base sequence)  index=0}; and the fourth set of resources contains {CS index=6, RB index =0, OCC sequence (base sequence)  index=0}. There are four different cyclic shift (CS): CS index 0; CS index 2; CS index 4; and CS index 6 (see Gao: paragraph 203). In addition, Gao teaches the cyclic shift value of each symbol occupied by PUCCH is 
    PNG
    media_image1.png
    25
    305
    media_image1.png
    Greyscale
 (see Gao: paragraph 176) that is different PUCCHs transmitted on different symbols have different cyclic shift value according to different symbols occupied by a PUCCH.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-16, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2019/0373613 A1) in view of Gao et al. (US 2020/0177423 A1).

For claims Harada teaches 13 and 18 a method performed by a wireless transmit/receive unit (WTRU), the method comprising: 
transmitting a first physical uplink control channel (PUCCH) signal in a first resource block (RB) of an interlace of a plurality of RBs (see paragraphs 57 and 60-61 “transmitting a PUCCH- 1 RB wide- in an interlace including a set (plurality) of 10 RBs”), based on a base sequence having a first cyclic shift which is a function of an index of the first RB (see paragraph 73  “to multiplex PUCCHs at least one cyclic shift (CS) may applied to PUCCHs, in the time domain and/or in the frequency domain”, paragraph 87 “base sequence Zadoff-Chu is applied to multiple RBs to increase multiplexing capacity”, paragraph 185, claims 4, 9-10 “at least one cyclic shift is applied to uplink control channel”, and paragraphs 52, 64, 66, 219, Fig. 4, and Fig. 4B “RB index 0, 10,  20, etc., indicates beginning of each RB interlaces and the location in which PUCCH is being transmitted”); and
transmitting a second PUCCH signal in a second RB of the interlace (see paragraphs 57 and 60-61 “transmitting a PUCCH- 1 RB wide- in an interlace including a set (plurality) of 10 RBs” and this is essentially the same as previous limitation), based on the base sequence having a second cyclic shift which is a function of an index of the second RB, wherein the first RB and the second RB are different RBs (see paragraph 73  “to multiplex PUCCHs at least one cyclic shift (CS) may applied to PUCCHs, in the time domain and/or in the frequency domain”, paragraph 87 “base sequence Zadoff-Chu is applied to multiple RBs to increase multiplexing capacity”, paragraph 185, claims 4, 9-10 “at least one cyclic shift is applied to uplink control channel”, and paragraphs 52, 64, 66, 219, Fig. 4, and Fig. 4B “RB index 0, 10,  20, etc., indicates beginning of each RB interlaces and the location in which PUCCH is being transmitted”).
Harada does not explicitly teach wherein the cyclic shift (CS) of the base sequence used in each RB is a function of a RB index of the respective RB and first cyclic shift is different than the second cyclic shift.
However, Gao teaches CS index is configured as function RB index by a base station wherein the configuration is communicated to terminals by DCI (see Gao: paragraph 202 “OCC sequence (base sequence) index is different for each terminal”) and paragraph 203 CS index is function or RB index and OCC index”).
In addition, Gao teaches Gao teaches four sets resources for terminal 1 to 8: the first set of resources contains {CS index=0, RB index =0, OCC sequence (base sequence)  index=0}; the second set of resources contains {CS index=2, RB index =0, OCC sequence (base sequence) index=0}; the third set of resources contains {CS index=4, RB index =0, OCC sequence (base sequence)  index=0}; and the fourth set of resources contains {CS index=6, RB index =0, OCC sequence (base sequence)  index=0}. There are four different cyclic shift (CS): CS index 0; CS index 2; CS index 4; and CS index 6 (see Gao: paragraph 203). In addition, Gao teaches the cyclic shift value of each symbol occupied by PUCCH is 
    PNG
    media_image1.png
    25
    305
    media_image1.png
    Greyscale
 (see Gao: paragraph 176) that is different PUCCHs transmitted on different symbols have different cyclic shift value according to different symbols occupied by a PUCCH.
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings Gao in the PUCCH of Harada in order to set a DCI field by the base station indicate a first group of resources in the above the four groups to a terminal 1 and indicate a second group of resources in the above the four groups to a terminal 2 (see Gao: paragraphs 202-203).

           For claims 14 and 19 Harada in view of Gao teaches the method, wherein the first PUCCH signal and the second PUCCH signal are transmitted over an unlicensed carrier (see Harada: paragraph 9 “UL transmission supported in unlicensed carrier”).  

           For claims 15 and 20 Harada in view of Gao teaches the method, wherein the plurality of RBs of the interlace distributed evenly over a channel bandwidth (see Harada: paragraphs 55-57 “PUCCH is mapped to resources provided in an interlaced configuration wherein interlace configuration refers to multiple RBs within system band”).  

           For claims 16 and 21 Harada in view of Gao teaches the method, wherein the distribution is achieved using orthogonal spreading sequences (see Harada: paragraph 73 “orthogonal cover codes (OCCs)”).  

For claim 23 Harada in view of Gao teaches the method of claim 13, further comprising receiving a downlink transmission, wherein at least one of the first PUCCH signal and the second PUCCH signal comprise information indicating either an acknowledgement (ACK) or a negative ACK (NACK) of the downlink transmission (see Harada: paragraph 141 and paragraph 157 “delivery acknowledgment information are communicated by the PUCCH).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (EP 3 410 808 A1) and Pan et al. (US 2018/0076917 A1).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415